Citation Nr: 0411594	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  02-06 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sleep depravation.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for impotency.

4.  Entitlement to service connection for a right sciatic 
nerve condition.

5.  Entitlement to an increased rating for service-connected 
status post compression fracture at L1 with loss of 
sensation, currently rated 20 percent disabling 

6.  Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1971.  He also had subsequent periods of active duty for 
training (ACDUTRA) with the Army Reserves.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).  

A December 2002 rating decision granted service connection 
for PTSD and assigned a 10 percent rating.  The veteran 
timely appealed for a higher initial rating.  Since he is 
requesting a higher initial rating for his PTSD, the Board 
has recharacterized this issue as involving the propriety of 
the initial rating in light of the important distinction 
noted in Fenderson v. West, 12 Vet. App. 119 (1999).

A videoconference hearing was held in May 2003 before the 
undersigned Veterans Law Judge (VLJ) of the Board.  At the 
hearing, the veteran submitted a signed statement withdrawing 
the claim for service connection for gynecomastia (also 
claimed as a left breast condition necessitating a 
mastectomy).  This issue, therefore, is no longer in 
appellate status and need not be considered by the Board.



As the issue of entitlement to service connection for 
hepatitis C is not inextricably related to the other issues 
developed for appellate review, a decision has been rendered 
on this claim.  Whereas, unfortunately, the other claims 
require further development.  So they are being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part concerning these other claims.

FINDINGS OF FACT

1.  The veteran has been notified of the type of evidence 
needed to support his claim for hepatitis C, and of whose 
responsibility-his or VA's, it is for obtaining this 
supporting evidence, and all evidence relevant to this claim 
has been obtained. 

2.  There is no clinical evidence or opinion of record 
indicating the veteran currently has hepatitis C.

CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 3.310 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

On November 9, 2000, during the pendency of this appeal, the 
VCAA was signed into law.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The VCAA has been codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
the implementing regulations are codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003).  The Board will 
assume for the purpose of this decision that the liberalizing 
provisions of the VCAA and the implementing regulations, to 
include the notice and duty to assist provisions, are 
applicable to the claims on appeal.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003).

The Act and the implementing regulations eliminated the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b).  See, too, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

The RO sent the veteran a letter in July 2001 apprising him 
of these VCAA notice and duty to assist requirements.  And 
this procedural due process occurred prior to initially 
denying his claims in March 2002.  So there was compliance 
with the mandated sequence of events (i.e., VCAA letter 
before initial denial) stipulated by the U.S. Court of 
Appeals for Veterans Claims (Court) in a recent precedent 
decision.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).

That July 2001 letter specifically informed the veteran of 
the evidence and information needed to substantiate his claim 
for service connection, the information and evidence that he 
should submit personally, and the assistance that VA would 
provide in obtaining evidence and information in support of 
his claim-if identified.  38 U.S.C.A. § 5103(a); see also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

The veteran's service medical records (SMRs) are negative for 
any findings, complaints or treatment of hepatitis C.  He was 
treated for malaria while in service, but service connection 
since has been established for this condition and a 
noncompensable rating assigned.  Hepatitis C, though, is a 
separate claim.

A VA genitourinary examination was conducted in October 2001.  
The veteran reiterated that he was treated for malaria in 
service, that his liver function tests were abnormal, and 
that he did not know whether he had hepatitis or whether it 
was related to his service-connected malaria.  The pertinent 
diagnosis was history of malaria.  The examiner stated that 
laboratory work done at that time was negative for hepatitis 
C.

Service connection may be granted for disability due to a 
disease contracted or an injury sustained while on active 
duty in the military, or for aggravation during service of a 
pre-existing condition beyond its natural progression, or on 
a secondary basis for disability that is proximately due to 
or the result of a service-connected condition.  38 U.S.C.A. 
§§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306, 3.310(a).

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  38 
C.F.R. § 3.303(d).

If there is legitimate reason to question whether a disease 
or injury noted in service was chronic, then a showing of 
continuity of symptomatology after discharge is normally 
required-unless there is medical evidence that the in-
service condition, although not diagnosed as such in service, 
was chronic, see 38 C.F.R. § 3.303(b), or there is evidence 
that connects the current condition to the in-service 
condition, see 38 C.F.R. § 3.303(d).  Godfrey v. Brown, 7 
Vet. App. 398, 406 (1995).  See, too, Savage v. Gober, 10 
Vet. App. 488, 495-498 (1997).

Generally, to show the requisite connection between the 
current disability and service, the record must include:  (1) 
medical evidence confirming the veteran currently has the 
disability alleged, (2) medical evidence, or in certain 
circumstances lay testimony, of a relevant in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus/causal link between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).

With regard to the first evidentiary showing, Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110 (formerly § 310).  In the 
absence of proof of present disability, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
see also Degmetich v. Brown, 104 F.3d 1328 (1997) (also 
interpreting 38 U.S.C. § 1131 as requiring the existence of a 
present disability for VA compensation purposes) and Wamhoff 
v. Brown, 8 Vet. App. 517, 521 (1996); Sanchez- Benitez v. 
West, 13 Vet. App. 282, 285 (1999) ("[P]ain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.")

This proof of a valid disability must be in the form of 
competent, probative, medical evidence (i.e., a current 
medical diagnosis).  And although the veteran is competent to 
comment on his behavior and symptoms in service, see Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994), as a layman, he does 
not have the medical training and/or expertise necessary to 
give a probative opinion on such additional determinative 
issues as his current diagnosis and whether it is causally 
related to his service in the military.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1991) (a lay person is 
competent to state that certain in-service symptomatology was 
experienced or witnessed, but is not competent to offer a 
medical opinion as to the cause or etiology of the claimed 
disability.)

With regard to the third evidentiary showing that must be 
made, medical evidence of a nexus/causal link between the 
current disability and the in-service disease or injury, this 
opinion also must be shown by medical evidence; it is not 
sufficient for the veteran merely to claim there is a 
connection, although he may believe it to be true.  In other 
words, he is not competent to opine as to the reason he 
manifested symptoms, or to render a diagnosis.  This, 
instead, requires a supporting medical opinion.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The veteran maintains that he is entitled to service 
connection for hepatitis on the basis that he was jaundiced 
in service and a blood test was once positive for hepatitis 
C.

The veteran is already in receipt of service connection for 
malaria noted only on the last VA examination by history.  In 
addition, the post-service private and VA clinical records 
are devoid of evidence that he has sought treatment for 
hepatitis or has been diagnosed as having any current 
residuals of hepatitis.  VA laboratory testing for hepatitis 
C in October 2001 was negative.  

The veteran's lay statement that he may currently have 
hepatitis C is not sufficient evidence, in and of itself, to 
conclude that he actually does and has a current disability 
from it to warrant service connection.  This requires medical 
evidence substantiating this allegation, and there simply is 
none.  And in the complete absence of any such supporting 
clinical evidence, his claim must be denied because the 
preponderance of the evidence is unfavorable, meaning there 
is no reasonable doubt to resolve in his favor.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102, Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for hepatitis C is denied.


REMAND

The veteran also is seeking a higher rating for his service-
connected low back disorder, currently evaluated as 20 
percent disabling.  Historically, he has been in receipt of 
service connection for status post compression fracture at L1 
with loss of sensation, with a 20 percent disability rating 
assigned under Diagnostic Code 5285, since November 1985.  
The condition is currently rated under DCs 5285-5295.

The veteran filed a claim for an increase in June 2001.  He 
also requested service connection for a right sciatic nerve 
condition, impotency, and sleep depravation, which he claims 
were all caused by his service-connected low back disability.  
These appeals are inextricably intertwined with his increased 
rating claim, inasmuch the conditions could be symptoms of 
his service-connected condition.  See Ephraim v. Brown, 82 
F.3d 399 (Fed. Cir. 1996).  The Board finds that additional 
medical development of the claim for a higher evaluation for 
the veteran's service-connected low back disability is 
warranted as there is no opinion of record regarding the 
etiology of these putative symptoms.  

In addition, the veteran's condition has been characterized 
as status post compression fracture at L1 with loss of 
sensation-evaluated, by analogy, to a lumbosacral strain 
under Diagnostic Code 5295.  See 38 C.F.R. § 4.20.  
The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  But any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Under these circumstances, then, it appears the RO also 
should consider the criteria of Diagnostic Code 5293 (now 
5243) for intervertebral disc syndrome (IVDS), in lieu of or 
in addition to the criteria of Code 5295 for lumbosacral 
strain.  However, service connection has never specifically 
been established for a sciatic nerve condition, and there 
does not appear to be any medical opinion of record that 
directly addresses the relationship, if any, between the 
veteran's service-connected lumbosacral strain and any 
putative intervertebral disc syndrome or sciatica.  Moreover, 
separate evaluations may be assigned for separate problems 
arising from the same injury if they do not constitute the 
same disability or same manifestation under 38 C.F.R. § 4.14.  
See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, 
even if separately diagnosed conditions are not deemed 
related, the reasonable doubt doctrine mandates that, if it 
is not medically possible to distinguish the effects of 
service-connected and nonservice-connected conditions, all 
signs and symptoms should be attributed to the veteran's 
service-connected low back condition.  See Mittleider v. 
West, 11 Vet. App. 181 (1998); 38 C.F.R. § 3.102 (2002).

Furthermore, the Board notes that, effective September 23, 
2002, the regulation governing the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, was revised.  See 67 Fed. Reg. 54,345-54,349 
(August 22, 2002).  One of the changes, as mentioned, is that 
DC 5293 was renumbered as DC 5243.  But more substantive than 
that, the revised diagnostic code now provides for the 
evaluation of intervertebral disc syndrome 
(pre-operatively or post-operatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The revised regulation 
defines an incapacitating episode as a period of acute signs 
and symptoms that requires bed rest prescribed by a physician 
and treatment by a physician.  The RO must consider the 
veteran's claim for increase under both the old and new 
criteria, as applicable, and inform him of the specifics of 
the change in regulation to the extent that such change has a 
bearing on his appeal. See Bernard v. Brown, 4 Vet. App. 384 
(1994); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000).

Adequate findings with which to evaluate the veteran's pain 
and functional loss, including objective signs of pain, 
premature/excess fatigability, incoordination, weakness, and 
the like, are also needed.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Regarding his PTSD claim, the veteran was scheduled to report 
to the Buffalo, New York, VA Medical Center (VAMC) for an 
examination in July 2002.  But on that date, he reported to 
the Erie, Pennsylvania, VAMC, a facility much closer to his 
residence, and he was told he did not have an appointment.  
Therefore, he should be scheduled for another examination at 
the Erie, Pennsylvania, VAMC.



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Contact the veteran to obtain the 
information necessary to acquire his 
complete clinical records pertaining to 
any treatment for his low back 
disability, sleep depravation, impotency, 
sciatic condition or PTSD that are not 
currently on file.  If needed, have him 
complete a release (VA Form 21-4142) to 
obtain his confidential medical records.  
If records cited cannot be obtained, 
notify him in accordance with the VCAA.

2.  Also prior to any further 
adjudication of the claims, review the 
claims file and ensure that all other 
notification and development action 
required by the VCAA is completed.  
In particular, ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.  Also 
request that the veteran submit all 
relevant evidence and information in his 
possession.

3.  After the development requested above 
is completed, schedule the veteran for an 
examination of his low back.  His claims 
folder, including a copy of this remand, 
is to be furnished to the examiner(s) 
prior to the evaluation for a review of 
the veteran's pertinent medical history.  
If the examiner is unable to render any 
finding or opinion requested, it should 
be so indicated on the record and the 
reasons therefor should be noted.  
The factors upon which any medical 
opinion is based should be set forth for 
the record.  The examiner should provide 
detailed findings as to the following:

(a) Determine if the veteran has 
limitation of motion, intervertebral disc 
syndrome (IVDS), impotency, 
sleep impairment, or a sciatic condition 
and, if so, whether any of these 
conditions was caused or aggravated by 
his service-connected status post 
compression fracture at L1 with loss of 
sensation.

(b) Conduct range of motion studies of 
the lumbar spine, noting the exact 
measurements for forward flexion, 
extension, lateral flexion, and rotation 
(also specifying normal range of motion) 
and whether any limitation of motion 
shown is severe, moderate, or slight in 
degree.

(c) Ascertain whether the lower spine 
exhibits weakened movement, 
premature/excess fatigability or 
incoordination attributable to the 
service-connected disability, and, if 
feasible, any determination should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
any pain, weakened movement, 
premature/excess fatigability or 
incoordination.

(d) Indicate whether there are objective 
signs of pain in the lower spine and 
whether such pain, if any, could 
significantly limit functional ability 
during flare-ups or when the affected 
part is used repeatedly over a period of 
time.  This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.

(e) Describe any and all neurological 
manifestations specifically attributable 
to the service-connected low back 
disability.

(f) Note whether there are recurring 
attacks of intervertebral disc syndrome 
and whether only little intermittent 
relief is achieved.  Also note whether 
there are persistent symptoms compatible 
with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc, with little 
intermittent relief.

(g) Quantify the number of weeks of 
incapacitating episodes (a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician) 
over the past 12 months.

4.  As well, schedule the veteran for a 
psychiatric examination to assess the 
severity of his PTSD and, if at all 
possible, have the evaluation done by an 
examiner besides Dr. Thomas Eberle.  It 
is imperative that the entire claims 
file, including a complete copy of this 
REMAND, be provided to, and reviewed by, 
the VA psychiatrist who is designated to 
examine the veteran.  All appropriate 
tests and studies, to include 
psychological testing, should be 
accomplished, and all clinical findings 
should be reported in detail.  
The examiner should specifically render 
findings with respect to the existence 
and extent of memory loss, 
suspiciousness, depressed mood, anxiety, 
panic attacks, sleep impairment, impaired 
affect, impaired judgment, impaired 
thinking, impaired communication, 
impaired speech, impaired memory, 
impaired impulse control, neglect of 
personal hygiene and appearance, suicidal 
ideation, delusions, hallucinations, 
neglect of personal hygiene and 
appearance, suicidal ideation, 
or disorientation to time, place, or 
person.

The examiner should render a multi-axial 
diagnosis, to include assignment of a 
Global Assessment of Functioning (GAF) 
score and explanation of what the score 
means.  If more than one psychiatric 
disorder is diagnosed, the examiner 
should expressly indicate whether it is 
possible to distinguish the 
symptomatology attributable to service-
connected PTSD from that attributable to 
any nonservice-connected psychiatric 
impairment and, if so, the percentage or 
portion of the assigned GAF score 
representing impairment due to the 
service-connected PTSD.  The examiner 
should indicate if it is not possible to 
separate the symptoms and effects of the 
service-connected psychiatric disability 
from any nonservice-connected psychiatric 
disability.  However, if any separately 
diagnosed disorders are deemed related, 
this also should clearly be indicated.  
Please also assess the severity of the 
veteran's service-connected psychiatric 
impairment in terms of mild, definite, 
considerable, severe, or total.

5.  Then readjudicate the claims in light 
of any additional evidence obtained.  
If the benefits sought are not granted to 
the veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  He has the right to submit additional 
evidence and argument concerning the claims the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



